DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. 
The applicant alleges “claims 1-11 and 13-16 are pending” but also alleges “claims 1-15 comply with the enablement requirement”. The examiner notes the applicant has not canceled claim 12 and claims 1-16 are pending in the current application. 
The applicant alleges the amendment filed, 9/10/21 to the specification would overcome the 112(a) rejections. The examiner disagrees. As noted below, the amendment to the specification would introduce new matter and the amendment to the specification does not disavow the use of an acrylic PMMA resin. Therefore, the applicant’s argument is not persuasive. 

Response to Amendment
The amendment to specification filed 9/10/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a methyl methacrylate (MMA). As can be seen amended paragraph [0044] of the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

112(a) Written Description
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54  (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 , 920 (Fed. Cir. 2004)) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342 , 1345 (Fed. Cir. Id.	
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id. 
	Claims 1 and 16 disclose “the organic layer” and “a material”. Paragraph [0044] disclose “the material of the organic layer 110 may be an organic matter such as a resin” and “[t] he resin may be, for example, a thermoplastic resin, and the thermoplastic resin comprises, for example, an resin a methyl methacrylate (MMA) resin”. Therefore, claims 1 and 16 would encompass a methyl methacrylate (MMA) resin.
	
The applicant has amended the specification paragraph [0044] on 9/10/21 to disclose a methyl methacrylate (MMA) resin. 
The original specification, filed 8/17/2019, only discloses an acrylic (PMMA) resin.
The applicant has not pointed out where the new amendment to paragraph [0044] finds support in the original specification, as filed. 

112(a) Enablement
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the Claims:
The examiner submits the organic layer in claim 1 would encompass an acrylic (PMMA).
Claims 1 and 16 disclose “the organic layer” and “a material”. Paragraph [0044] disclose “the material of the organic layer 110 may be an organic matter such as a resin” and “[t]he resin may be, for example, a thermoplastic resin, and the thermoplastic resin comprises, for example, an resin a methyl methacrylate (MMA) resin, but the present disclosure is not limited thereto ” (underline added). Acrylic (PMMA) is a thermoplastic resin. The specification and claims do not disavow the use of PMMA. Therefore, claims 1 and 16 would still encompass an acrylic (PMMA) resin.
The examiner notes paragraph [0033] discloses “the organic layer may have problems in leveling, for example, an edge of the organic layer has low leveling property”. 

The examiner submits the flat portion (fig 2B) of the organic layer (PMMA) layer would be in the glassy/brittle state below 85°C. 
The examiner notes the glass transition temperature of commercial  PMMA is 87 °C to 157°C. Most commercial PMMA is atactic PMMA and has a glass transition temperature of 125°C. (http://polymerdatabase.com/polymer%20classes/Polymethacrylate%20type.html)
The examiner notes “High Glass Transition Temperatures of Poly(methyl methacrylate) Prepared by Free Radical Initiators” by Teng et al. discloses “The Tg of PMMA prepared by a free radical initiator was well established as around 105°C”[Introduction]. 
The examiner submits the PMMA would flow only once the PMMA is above the glass transition temperature. Below the glass transition temperature, the PMMA would be in the glassy/brittle state.   
The examiner submits paragraph [0073] discloses “the embodiment of the present disclosure, a temperature for heating the flat portion 111 is not more than 85°C, to prevent an excessively high heating temperature from affecting the film layer in the light-emitting display unit 212”. The examiner submits the specification limits the heat treatment to a maximum of 85°C. 
Moreover, claim 12 discloses a temperature for heating the flat portion is not more than 85°C. The examiner notes MPEP 2164.08 [R-10.2019] discloses “[w]ith respect to dependent claims, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, should be followed. These paragraphs state ‘a claim in a dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers’ and requires the dependent claim to further limit the subject matter claimed.” Therefore, claim 1 would encompass heating the flat portion is not more than 85°C. 
The examiner submits one would not be able to “cause a material of the flat portion to flow” (i.e. PMMA at 85°C or below) because the PMMA is not above the glass transition temperature. 
The amount of direction provided by the inventor:
The examiner notes the applicant does not provide any specific examples of a thermoplastic resin, in the original specification, that would flow below 85°C. 
As noted above, one would not be able to flow the PMMA at 85°C or below because the PMMA is not above the glass transition temperature.
The existence of working examples:
The examiner notes the applicant does not provide any specific working examples of an organic layer using PMMA at a temperature below 85°C. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817